DECISION
The application of the above-named defendant for a review of the sentence of 10 years for Obstructing Justice imposed on October 1, 1986, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
We wish to thank Terry Mailloux of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Thomas Honzel, Douglas Harkin, Judges.